Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. After further consideration, the Kobayashi reference teaches both a fixed and linear portion of the tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2018187888).
With regard to claim 1, Kobayashi discloses a liquid ejecting apparatus (11) comprising:
a transport mechanism which transports a medium (M) in a transport direction (F);
a carriage (63) configured to reciprocally move in scanning directions (X) which intersect the transport direction;
a liquid ejecting head (62) which is installed on the carriage and ejects a liquid onto the medium;
a liquid storage container (23) which is configured to store the liquid to be supplied to the liquid ejecting head and is provided at a different position from the carriage [Fig. 3];

a holding section (91) which holds a waste liquid storage body (80) configured to store a waste liquid, wherein
the tube includes a movable portion [portion attached to the carriage (63)], which forms a curved portion which curves toward downstream in the transport direction [Fig. 3] and which causes a formation positon of the curved portion to move, and a fixed portion which is linear and is not movable, [portion attached to the liquid storage container (23)].
Kobayashi does not disclose wherein the holding section is disposed between the fixed portion and a scanning region of the carriage in the transport direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the holding section between the fixed portion and a scanning region of the carriage in the transport direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With regard to claim 2, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 1 and Kobayashi also discloses further comprising:
a housing (21) which stores the liquid ejecting head [Fig. 3] and the holding section except for the holding section is disposed outside of a movement region of the tube inside the housing.
It would have been an obvious matter of design choice to modify the holding section so that it is disposed outside of a movement region of the tube inside the housing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)
With regard to claim 3, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 2 and Kobayashi also discloses wherein the holding section is disposed inside the housing at a 
With regard to claim 4, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 3 and Kobayashi also discloses wherein the housing includes an output port (211) [discharging port; Para. 0021; Fig. 2] from which the medium is output, and the holding section is disposed above the output port [Fig. 3].
With regard to claim 5, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 2 and Kobayashi also discloses wherein the housing includes an opening in a top portion of the housing [Fig. 2], the liquid ejecting apparatus further includes a cover (12) configured to open and close covering the opening of the housing, and the holding section holds the waste liquid storage body in an exposed state when the cover is opened [Fig. 2 & Fig. 3].
With regard to claim 6, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 2 and Kobayashi also discloses further comprising: a maintenance device (70) [Para. 0033] which performs maintenance on the liquid ejecting head in a state in which the carriage is positioned at a maintenance position which is one end portion of a movement path of the carriage [Fig. 3], wherein the holding section includes a coupling portion (92) provided at one end of a waste liquid tube (72) extending from the maintenance device, and the waste liquid storage body includes a coupling target portion (81) coupled to the coupling portion [Fig. 3].
With regard to claim 7, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 6 and Kobayashi also discloses wherein the holding section is positioned close to one side which is an opposite side from the maintenance position in movement directions of the carriage inside the housing [Fig. 3].
With regard to claim 8, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 2 and Kobayashi also discloses wherein the holding section is positioned close to one side which is 
With regard to claim 9, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 6 and Kobayashi also discloses wherein the holding section is provided with an attaching/detaching mechanism (90) which attaches and detaches the waste liquid storage body with respect to the holding section to configure the coupling portion and the coupling target portion to couple to and be removed from each other by causing the waste liquid storage body to slide in movement directions of the carriage [Fig. 5].
With regard to claim 10, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 9 and Kobayashi also discloses wherein in the attaching/detaching mechanism, the waste liquid storage body is removed by sliding the waste liquid storage body in a direction toward an opposite side from a side on which the curved portion is positioned in the movement directions of the carriage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the waste liquid storage body by sliding the waste liquid storage body in a direction toward an opposite side from a side on which the curved portion is position in the movement direction of the carriage, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
With regard to claim 12, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 1 and Kobayashi also discloses wherein a bottom end of the holding section is positioned below the tube. [Fig. 3]
With regard to claim 13, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 1 and Kobayashi also discloses wherein a top end of the waste liquid storage body held by the holding section is positioned above a top end of the carriage. [Fig. 4]
With regard to claim 14, Kobayashi discloses a liquid ejecting apparatus (11) comprising:

a carriage (63) configured to reciprocally move in scanning directions (X) which intersect the transport direction;
a liquid ejecting head (62) which is installed on the carriage and ejects a liquid onto the medium;
a liquid storage container (23) which is configured to store the liquid to be supplied to the liquid ejecting head and is provided at a different position from the carriage [Fig. 3];
a tube (65) through which the liquid supplied from a liquid storage container to the liquid ejecting head passes [Fig. 3]; 
a holding section (91) which holds a waste liquid storage body (80) configured to store a waste liquid; and 
a housing (21) [Para. 0020] which stores the liquid ejecting head and the holding section, wherein
the tube includes a movable portion [portion attached to the carriage (63)], which forms a curved portion which curves toward downstream in the transport direction [Fig. 3] and which causes a formation positon of the curved portion to move, and a fixed portion which is not movable, [portion attached to the liquid storage container (23)].
the holding section is disposed outside of a movement region of the tube inside the housing [Fig. 3], the holding section and the movement region being disposed at a same location in the transport direction [downstream side of carriage in the transport direction (F)].
Kobayashi does not disclose wherein the holding section is disposed between the fixed portion and a scanning region of the carriage in the transport direction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the holding section between the fixed portion and a scanning region of 
With regard to claim 15, Kobayashi’s modified ejecting apparatus discloses all the limitations of claim 14 but does not disclose wherein the holding section is disposed within the curved portion, and an unused space is located between the holding section and the movement region.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the holding section within the curved portion, and locate an unused space between the holding section and the movement region, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2018187888) as applied to claim 6 above, and further in view of Kudo (US 2019/0009569).
With regard to claim 11, Kobayashi discloses all the limitations of claim 6, and Kobayashi also discloses further comprising: a waste liquid tube (72) through which a waste liquid pumped from the maintenance device to the waste liquid storage body passes [Fig. 3].
Kobayashi does not disclose a partitioning wall portion which separates the tube which supplies the liquid from the liquid storage container and the waste liquid tube from each other.
However, Kudo teaches a partitioning wall portion (54c) which separates a tube (36) which supplies liquid from a liquid storage container and a waste liquid tube (70) from each other. [Fig. 23]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose a partitioning wall portion in the liquid ejecting apparatus of Kobayashi so that the liquid supply tube can be held in place.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853